Exhibit 10.1

 

 

 



MODIFICATION OF INDEPENDENT CONSULTING AGREEMENT

This Modification of Independent Consulting Agreement ("Agreement"), dated this
18th day of July 2020, is by and between Cannabis Global, Inc. a Nevada
Corporation having a principal place of business at 520 South Grand Avenue, Ste.
320, Los Angeles, CA 90071 ("CGI"), and New Horizons Laboratory Services, Inc.,
a Wyoming corporation, having a principal place of business at 1077 Pacific
Coast Highway #146, Seal Beach, CA 90740 ("New Horizons"). Both CGI and New
Horizons may be individually referred to as a “Party” and collectively referred
to as the “Parties.”

RECITALS:

Whereas, in writing dated February 12, 2019, CGI and New Horizons entered into a
written consulting agreement (hereafter referred to as the “Consulting
Agreement”), a copy of which is attached to this Agreement as Exhibit 1 and
incorporated fully herein by reference.

WHEREAS, as consideration for retaining New Horizons’ services under the
Consulting Agreement, CGI issued New Horizons the promissory note, (the
“Compensation Note”), attached to this Agreement as Exhibit 2 and incorporated
fully herein by reference.

WHEREAS, CGI and New Horizons met and conferred regarding the terms and
conditions of the Consulting Agreement and consideration payable pursuant
thereto, including the terms and conditions of the Compensation Note.

WHEREAS, CGI and New Horizons deem it to be in their mutual best interest to
amend and modify the Consulting Agreement pursuant to Section 9.5 thereof,
including the Effective Date and the consideration payable under the Consulting
Agreement; and,

NOW THEREFORE, in consideration for the mutual promises and covenants contained
herein, the sufficiency of which is hereby acknowledged, CGI and New Horizons
hereto agree as follows:

 



1 
 

 



Section1.               Incorporation of the RECITALS clauses.

1.1.            CGI and New Horizons acknowledge that all of the representations
set forth in the RECITALS clauses of this Agreement are incorporated herein by
reference and made a material part of this Agreement with the same force and
effect as if more fully set forth here at. CGI and NEW HORIZONS agree to waive
any rule of contract construction or legal presumption that would prohibit any
court of competent jurisdiction from construing or enforcing this Agreement
based upon the contents of the RECITALS above.

Section2.               Confirmation and Modification of Consulting Agreement.

2.1.             Correction of Effective Date. The Parties amend the Effective
Date to correct a scrivener’s error. Affiliates acquired control over the
Company on June 19, 2019. CGI was thus operational as of June 19, 2019, and the
Effective Date of the Consulting Agreement is amended to delete February 12,
2019, and replace it with June 19, 2019.

2.2.             Confirmation of Section 3.1 Cash Compensation. The Parties
acknowledge and confirm the contents of Section 3.1 of the Consulting Agreement,
requiring CGI to pay monthly cash payments due New Horizons in the amount of six
thousand dollars ($6,000.00), and an additional monthly deferred cash payment of
four thousand dollars ($4,000.00), equaling a total compensation of ten thousand
dollars ($10,000.00) per month. The Parties also agree to amicably meet and
confer regarding resolution of the deferred monthly compensation upon the end of
the term.

2.3.             Cancellation of Compensation Note. The Parties agree to modify
the Consulting Agreement pursuant to Section 9.5 thereof, and further agree to
delete Section 3.2 of the Consulting Agreement and cancel the Compensation Note
in Exhibit 2 with prejudice.

2.4.             Other Parts of Consulting Agreement Unaffected. Except as
otherwise amended above, the Parties confirm the ongoing parts of the Consulting
Agreement as being in full force and effect.

 

 

2 
 

 



Section3.               Miscellaneous Provisions.

3.1.             Notices. All notices, offers of other communications required
or permitted to be given pursuant to this Agreement shall be in writing and
shall be considered as properly given or made (i) if delivered personally; or
(ii) upon receipt by facsimile transmission (with written confirmation of
receipt) or confirmed electronic mail; or (iii) after the expiration of the
second business day following deposit with documented overnight delivery
service; or (iv) five business days of transmission by regular mail. All notices
given or made pursuant hereto shall be so given or made to the parties at the
following addresses:

If to CGI:

Cannabis Global, Inc.

Attention: Mr. Arman Tabatabaei

520 South Grand Avenue, Ste. 320

Los Angeles, CA 90071

 

 

If to NEW HORIZONS:

New Horizons Laboratory Services, Inc.

Attention: Mr. Joe Noel
1077 Pacific Coast Highway #146

Seal Beach, CA 90740




The address of any party hereto may be changed by a notice in writing given in
accordance with the provisions hereof.

3.2.             Severability. If any provision of this Agreement is held by a
court of competent jurisdiction to be invalid, illegal or unenforceable, such
provision shall be severed and enforced to the extent possible or modified in
such a way as to make it enforceable, and the invalidity, illegality or
unenforceability thereof shall not affect the validity, legality or
enforceability of the remaining provisions of this Agreement.

3.3.             Binding on Affiliated Third Parties. This Agreement shall inure
to the benefit of and shall be binding upon CGI and New Horizons and their
respective agents, representatives, executors, administrators, trustees,
personal representatives, partners, directors, officers, shareholders, agents,
attorneys, insurers, employees, representatives, predecessors, successors, heirs
and assigns.

 



3 
 

 

 

3.4.             Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of California without regard
to principles of conflict of laws. Any controversy or claim arising out of or
relating to this Agreement or the Breach thereof, shall be settled by civil
action in the state or federal courts sitting in the City and County of Los
Angeles, California. The prevailing party in any such action shall recover all
attorney fees and costs.

3.5.             Counterparts. This Agreement may be executed in multiple
counterparts, all of which shall be deemed originals, and with the same effect
as if all Parties had signed the same document. All of such counterparts shall
be construed together with and shall constitute one Agreement, but in making
proof, it shall only be necessary to produce one such counterpart. A facsimile
transmission shall be as valid and enforceable as an original.

3.6.             Entire Understanding. This Agreement is the entire, final, and
complete agreement of the Parties relating to the subject of this Agreement, and
supersedes and replaces all prior or existing written and oral agreements
between the Parties or their representatives relating thereto.

3.7.             Further Assurances. The parties agree to execute and deliver to
each other such other documents, and to do such other acts and things, all as
the other party may reasonably request for the purpose of carrying out the
intent of this Agreement.

3.8.             Amendments. This Agreement shall not be amended or otherwise
modified unless in writing signed by all of the parties hereto consistent with
Section 9.5 of the Consulting Agreement.

3.9.             Acknowledgment. CGI and NEW HORIZONS acknowledges (i) They have
read this Agreement and have consulted with their respective attorneys
concerning its contents and legal consequences and have requested any change in
language necessary or desirable to effectuate their intent and expectations so
that the rule of construction of contracts construing ambiguities against the
drafting party shall be inapplicable; (ii) They have taken all corporate actions
and obtained all corporate authorizations, consents and approvals as are
conditions precedent to their authority to execute this Agreement, and thus
warrant that they are fully authorized to bind the Party for which they execute
this Agreement; and, (iii) There has been and will be no assignment or other
transfer of any right modified or cancelled herein, or any part thereof, and
each Party agrees to defend, indemnify and hold harmless the other party from
any claims, obligations, or other liabilities, including specifically attorney’s
fees and costs incurred, which result from the assertion by any third party of a
right to any part of the Consulting Agreement modified or cancelled by this
Agreement. The foregoing warranties and representations shall survive the
execution and delivery of this Agreement.

 



4 
 

 

 

3.10.         Assignment. This Agreement shall be binding upon and inure to the
benefit of each party hereto or to such party's heirs, executors,
administrators, successors and assigns and nothing in this Agreement, express or
implied, is intended to confer upon any other person any rights or remedies of
any nature whatsoever under or by reason of this Agreement.

3.11.         Confidentiality. Each of the parties represents and agrees that it
will keep the terms, provisions and amounts in this Agreement confidential and
that it will not, without the consent of the other Party, disclose, divulge or
furnish such confidential information to any person other than their immediate
families, their attorney and accountant (all of whom will be informed of and
bound by this confidentiality provision) except as required by law or, if
necessary, to any applicable taxing authorities.

 



5 
 

 

 

IN WITNESS WHEREOF, the parties have signed this agreement upon the date first
written above.

CANNABIS GLOBAL, INC.

By: /s/ Arman Tabatabaei    

Name: ARMAN TABATABAEI

Title: CHIEF EXECUTIVE OFFICER

 

 

NEW HORIZONS LABORATORY SERVICES, INC.

By: /s/ Joel Noel     

Name: JOE NOEL

Title: AUTHORIZED SIGNATORY

 

 

 

 



6 
 

 

